Pee Cueiam.
Both plaintiffs and defendants have rules for new trials in this case. The action was by two children, Beatrice and Janese Dunn, and their father, to recover damages for personal injuries to the children received when struck by an automobile owned by the defendant Sykes and driven by his servant, Frazier, due, it was claimed, to the negligence of the driver. There was a directed verdict in favor of the defendants as against the plaintiff Janese Dunn, and the jury found in favor of Beatrice and the father against Sykes. Its verdict in the case against Frazier was one of no cause for action.
Both parties to the action have rules for new trial; that of the plaintiffs resting on the grounds that the verdict in favor of Frazier was against the charge of the court and against the weight of the evidence; that of the defendant Sykes on the grounds that the verdicts were against the weight of the evidence, contrary to law and excessive.
Other than to say that there was evidence from which the jury could justly conclude that the speed of the automobile was such that a verdict resting on the negligence of the driver was fairly justified, it will be necessary to consider but one phase of the ease. As stated the verdicts were against the owner Sykes but in favor of the driver Frazier. It was only through the negligence of the servant that Sykes could be called upon to respond in damages. The verdicts were therefore so inconsistent as to demonstrate that they were the result of passion, prejudice or other improper motives, and that they should not be sustained. Hummers v. Public Service Gas and Electric Co., 8 N. J. Mis. R. 689.
Both rules are made absolute and new trials granted in all of the cases.